Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
DETAILED NON-FINAL ACTION
This is the initial Office Action (OA), on the merits, based on the 16/640,453 application filed on February 20, 2020.  Claims 1-23 were cancelled in a preliminary amendment.  Claims 24-45 are pending and have been fully considered.  The examined claims are directed to an apparatus.
Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.
Information Disclosure Statement
	The Examiner has considered the information disclosure statements (IDS) submitted on 02/20/2022.  Please refer to the signed copy of the PTO-1449 form attached herewith.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claims 24, 30-32, 35, 36, 37, 44 and 45 mention either or both of an orientating means and a determining means with attendant functions.
Since the recited claim limitations invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, the above claims and their dependents have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation:  
For example, the specification, at page 3, states: “Preferably, the orientating means is a protrusion arranged radially near the neck of the water-treatment ca1tridge for cooperating with the determining means in the form of a notch on the head of the water-treatment device.”
If Applicant wishes to provide further explanation or dispute the Examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If Applicant does not intend to have the claim limitations treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP §2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).
Examiner notes that this is a claim interpretation under pre-AIA  35 U.S.C. 112, sixth paragraph or 35 U.S.C. 112(f) rather than a claim rejection.
The examined claims are apparatus claims requiring only the positively recited structural components, although structured with physical features that can perform the stated functions or accomplish the intended uses.  Functional limitations state either an intended use or operation, a manner of operating a device, apparatus or system, or what the apparatus/system does.  Apparatus claims cover what a device is, not what a device does. Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990).  Also, a claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim.  Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).  
Of course, in the patentability analysis of these apparatus/system claims, functional features are not ignored and Applicant can and should employ such language where appropriate and helpful.  However, if a prior art structure is capable of performing the intended use, or if such apparatus can operate in the manner described, then it meets the claim limitation (MPEP §§ 2114, 2173.05(g)).
The recited water, for example, is considered a material potentially contained within, transient or passing through, generated or produced, or otherwise worked upon by the apparatus rather than a structural component of the apparatus.  
According to the MPEP §2115 [R-2], a material or article worked upon does not limit apparatus claims: Expressions relating an apparatus to contents thereof during an intended operation are of no significance in determining patentability of apparatus claims.  Ex parte Thibault, 164 USPQ 666, 667 (Bd. App. 1969).  Furthermore, “inclusion of material or article worked upon by a structure being claimed does not impart patentability to the claims.” In re Young, 75 F.2d 996, 25 USPQ 69 (CCPA 1935) (as restated in In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963)).
In summary, while features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function.  In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997).
Unless otherwise specified, any citation to Applicant’s specification will generally refer to the original and any substitute or amended specification rather than a published application.
Examiner interprets limitations such as ‘configured,’ ‘configured to’ and/or ‘configured for’ as similar or equivalent to ‘set up to,’ ‘designed to,’ ‘capable of,’ or simply ‘can,’ in the context of an appropriate reference.
Specification
The disclosure is objected to because of the following informalities: On page 4, line 4, “determining means” should likely be “orientating means” since orientating means on page 3, lines 8, and elsewhere in the specification is preferably a protrusion.   
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Appropriate correction is required.
Claim Objections
Claims 25-31, 33-36 and 38-44 start with the indefinite article (“A”) although these are dependent claims.  Typically, dependent claim use the definite article (“The”) since the feature or structure was previously introduced in an independent claim.  
Claim 25 is missing “and” after “the inlet channel (6).” 
In the claim 32 clause, “at least one water-treatment bed (8, 9), which the at least one water-treatment bed (8, 9) is in a fluid communication with the inlet channel (6) for feeding water for treatment and with the outlet channel (7) for discharging water after treatment,” the underlined language appears unnecessary.
Claim 34 recites: “…characterized in that the port (11) for feeding water for treatment to the water-treatment cartridge (3) is arranged on the side of the seat (4), while the port (11) for discharging water after treatment from the water-treatment cartridge (3) is arranged at the bottom of the seat (4).”  It appears the second appearance of numeral ‘11’ should instead be a ’12.’
Claims 33-36 depend on claim 32.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 24-45 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  The phrases “making a fluid communication,” and “making a flow of water” or “make a flow of water” in claims 24, 32 and 37 are unclear.  If taken literally, this implies some type of construction or manufacturing that creates fluid communication or creates a path for water flow.  But, it is unclear how this relates to the other claimed structures in an apparatus claim.  Claims 30, 35 and 44 have similar language and a similar issue.   

Claims 25, 31, 36, 38 and 45 recite the limitation "the neck."  There is insufficient antecedent basis for this limitation in the claims.
The phrase “the face of the neck” in claims 26 and 39 is unclear.  Does  the face imply the front?  If the face is the front, then the difference between “the face of the neck (5)” and “the side of the neck (5) of the body of the water-treatment cartridge” is unclear, particularly if the cartridge body is cylindrical, as in Applicant’s disclosure.
Claim 30 recites the limitation "the determining means" in the third line.  There is insufficient antecedent basis for this limitation in the claim since only an orientating means was previously mentioned in base claim 24.
Claims 33 and 38 recite the limitation "the seat."  There is insufficient antecedent basis for this limitation in these claims.  
Also, the term “seat” in this context is unclear.  This term is also used in claims 34 and 39.  For example, claims 34 and 39 state “that the port (11) for feeding water for treatment to the water-treatment cartridge (3) is arranged on the side of the seat (4), while the port (11) for discharging water after treatment from the water-treatment cartridge (3) is arranged at the bottom of the seat (4).”  First, in claim 34, reference numeral 11 is used for both the port for feeding water and the port for discharging water.  However, if port 12 is intended as the port for discharging water, and reference 4 is the seat, it is unclear how this port is arranged at the bottom of the seat, especially after referring to Fig. 3.  In that figure, port 12 appears to be at the same level as port 11.  
This apparent inconsistency between the claim language and the specification renders the claim language indefinite.  There should be correspondence between the specification and claims so that the meaning of terms and phrases may be ascertainable by reference to the specification.  That is, claims that are inconsistent with their supporting specification or the prior art cannot be considered reasonably particular and distinct, even though the terms of the claims may seem definite.  MPEP §2173.03.
Claims 35 and 36 recites the limitation "the orientating means."  There is insufficient antecedent basis for this limitation in these claim because base claim 32 only mentions a determining means.
The meaning of every term or phrase used in a claim should be apparent from the prior art or from the specification and drawings at the time the application is filed.  See MPEP §2173.05(a).  According to MPEP §2173, "The primary purpose of this requirement of definiteness of claim language is to ensure that the scope of the claims is clear so the public is informed of the boundaries of what constitutes infringement of the patent . . . If the language of a claim is such that a person of ordinary skill in the art could not interpret the metes and bounds of the claim so as to understand how to avoid infringement, a rejection of the claim under 35 U.S.C. 112, second paragraph, would be appropriate. See Morton Int 'l, Inc. v. Cardinal Chem. Co., 5 F.3d 1464, 1470, 28 USPQ2d 1190, 1195 (Fed. Cir. 1993). See MPEP §2173.02.
Claims 25-31, 33-36 and 38-45 depend on claims 24, 32 and 37 respectively.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 24-27, 30-33, 35-38, 40, 44 and 45 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Pennington (US20140027361) (IDS of 02/20/2020).
Note that these are apparatus claims.  In the patentability analysis below,  the italicized portions represent functional aspects, whereas the bolded portions represent structure.
Regarding claims 24-27, 30-33, 35-38, 40, 44 and 45, Pennington discloses a water-treatment cartridge for a water-treatment device (Abstract, [0006], Figs. 1-5), 
wherein the water-treatment device comprises a head 16 ([0029]) comprising a port 30 for feeding water for treatment to the water-treatment cartridge ([0020], [0035]) and a port 31 for discharging water after treatment from the water-treatment cartridge ([0020]), 
wherein the water-treatment cartridge comprises
an inlet channel 42 for feeding water for treatment to the water-treatment cartridge in a fluid communication with the port of the head for feeding water for treatment to the water-treatment cartridge ([0029], [0035]), and an outlet channel 53 for discharging water after treatment from the water-treatment cartridge for making a fluid communication with the port for discharging water after treatment from the water-treatment cartridge ([0028], [0029], [0035]),
at least one water-treatment bed ([0031]), which the at least one water-treatment bed is in a fluid communication with the inlet channel for feeding water for treatment and with the outlet channel (7) for discharging water after treatment ([0031] – [0033]), 
characterized in that 
it comprises orientating means 22, 23 configured for making a flow of water for treatment from the port of the head for feeding water with the inlet channel when the water-treatment cartridge is installed in the head of the water-treatment device ([0029], Figs. 4, 5).
	Additional Disclosures Included: Claim 32: Claims 32 and 37 are independent apparatus claims that includes many of the same or similar major elements as those recited in claim 24, except claim 32 includes a determining means rather than an orientating means, and claim 37 includes both an orientating means and a determining means.  As such, in the interest of convenience and brevity, Examiner applies portions of the claim 24 analysis herein, without repeating all text and claim mapping in their entirety.
	Therefore, regarding claim 32, Pennington discloses a head of the water-treatment device for receiving the water-treatment cartridge (claim 24 analysis) comprising
an inlet channel (claim 24 analysis) for feeding water for treatment to the water-treatment cartridge and an outlet channel for discharging water after treatment from the cartridge (claim 24 analysis),
wherein the head of the water-treatment device comprises a port for feeding water for treatment to the water-treatment cartridge for making a fluid communication with the inlet channel of the water-treatment cartridge and a port for discharging water after treatment from the water-treatment cartridge for making a fluid communication with the outlet channel of the water-treatment cartridge (claim 24 analysis),
characterized in that it comprises determining means 34, 35 configured to make a flow of water for treatment from the port of the head for feeding water for treatment with the inlet channel when the water-treatment cartridge is installed in the head of the water-treatment device ([0029]).
Regarding claim 37, Pennington discloses a water-treatment device (Abstract) comprising
a head 16 comprising
a port 30 for feeding water for treatment and a port 31 for discharging water after treatment,
a water-treatment cartridge (claim 24 analysis) comprising
a first inlet channel 42 for feeding water for treatment to the water-treatment cartridge in a fluid communication with the port of the head for feeding water for treatment to the water-treatment cartridge, and an outlet channel 53 for discharging water after treatment from the water-treatment cartridge in a fluid communication with the port for discharging water after treatment from the water-treatment cartridge,
at least one water-treatment bed, which the at least one water-treatment bed is in a fluid communication with the outlet channel (claim 24 analysis) for feeding water for treatment and with the outlet channel for discharging water after treatment, characterized in that
the water-treatment cartridge comprises orientating means 22, 23, while the head comprises determining means 34, 35 configured for making a flow of water through the inlet channel when the water-treatment cartridge is installed in the head of the water-treatment device (claim 24 and 32 analyses).
Claim 25:  The water-treatment cartridge is characterized in that the inlet channel, the outlet channel are arranged on the neck of the body of the water-treatment cartridge (Fig. 2);
	Claim 26: The water-treatment cartridge characterized in that the outlet channel is arranged on the face of the neck of the body, whereas the inlet channel is arranged on the side of the neck of the body of the water-treatment cartridge (Fig. 2);
	Claims 27 and 40: The water-treatment cartridge characterized in that it contains one water-treatment bed ([0031]);
Claim 30: A water-treatment cartridge characterized in that in order to make the flow of water for treatment through the inlet channel in the head of the water-treatment device the orientating means are configured to cooperate with the determining means on the head of the water-treatment device ([0029], Figs. 4 and 5);
	Claim 31: The water-treatment cartridge characterized in that the orientating means is a protrusion arranged radially near the neck of the water-treatment cartridge for cooperating with the determining means in the form of a notch on the head of the water-treatment device ([0029], Figs 4 and 5);
Claim 33: The head of the water-treatment device characterized in that the port for feeding water for treatment to the water-treatment cartridge and the port for discharging water after treatment from the water-treatment cartridge are arranged in the seat of the head of the water-treatment device ([0019], [0020], [0025], [0034], [0035], [0037], Figs. 4 and 5);
Claim 35:  The head of the water-treatment device characterized in that in order to make a flow of water for treatment through the inlet channel of the water-treatment cartridge in the head of the water-treatment device the determining means are configured to cooperate with the orientating means on the water-treatment cartridge ([0029], Figs. 4 and 5);
Claim 36:  The head of the water-treatment device characterized in that the determining means is a notch in the head of the water-treatment device for cooperating with the orientating means on the water-treatment cartridge in the form of a protrusion arranged radially near the neck of the water-treatment cartridge ([0029], Figs. 4 and 5);
Claim 38:  The water-treatment device characterized in that the port for feeding water for treatment and the port for discharging water after treatment from the water-treatment cartridge are arranged in the seat in the head of the water-treatment device, and the inlet channel and the outlet channel are arranged on the neck of the body of the water-treatment cartridge ([0029], Figs. 4 and 5);
Claim 44:  The water-treatment device characterized in that for making a flow of water for treatment through the inlet channel of the water-treatment cartridge in the head of the water-treatment device, the orientating means of the water-treatment cartridge are configured to cooperate with the determining means of the head of the water-treatment device ([0029], Figs. 4 and 5); and
	Claim 45:  The water-treatment device characterized in that the orientating means is a protrusion arranged radially near the neck of the water-treatment cartridge, whereas the determining means on the head is a notch ([0029], Figs. 4 and 5).

	Claims 24, 27-29, 32-34 and 37-42 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Magnusson et al. (US6027644)(IDS of 02/20/2020).
	The independent claims will be addressed first, in order of appearance.
	Regarding claims 24, 27-29, 32-34 and 37-42, Magnusson et al. (Magnusson) discloses a water-treatment cartridge for a water-treatment device (Abstract, Figs. 1-4), 
wherein the water-treatment device comprises a head 4 comprising a port 34 for feeding water for treatment to the water-treatment cartridge and a port 48, 50 for discharging water after treatment from the water-treatment cartridge (col. 3, lines 16 – 60), 
wherein the water-treatment cartridge comprises
an inlet channel 35 for feeding water for treatment to the water-treatment cartridge in a fluid communication with the port of the head for feeding water for treatment to the water-treatment cartridge, and an outlet channel 49 for discharging water after treatment from the water-treatment cartridge for making a fluid communication with the port for discharging water after treatment from the water-treatment cartridge (col. 3, lines 55-56, col. 5, lines 56-64, where outlet channel is in second stage of the cartridge recess),
at least one water-treatment bed 98, 100, 102, 104, 105 which the at least one water-treatment bed is in a fluid communication with the inlet channel for feeding water for treatment and with the outlet channel for discharging water after treatment, 
characterized in that 
it comprises orientating means  12, 14 configured for making a flow of water for treatment from the port of the head for feeding water with the inlet channel when the water-treatment cartridge is installed in the head of the water-treatment device (col. 3, lines 28-29; col. 4, lines 37-56).
	Additional Disclosures Included: Claim 32: A head 4 of the water-treatment device for receiving the water-treatment cartridge (Abstract) comprising
an inlet channel 35 for feeding water for treatment to the water-treatment cartridge and an outlet channel 49 for discharging water after treatment from the cartridge (claim 24 analysis),
wherein the head of the water-treatment device comprises a port 34 for feeding water for treatment to the water-treatment cartridge for making a fluid communication with the inlet channel of the water-treatment cartridge and a port 48, 50 for discharging water after treatment from the water-treatment cartridge for making a fluid communication with the outlet channel of the water-treatment cartridge (claim 24 analysis),
characterized in that it comprises determining means 16, 20 configured to make a flow of water for treatment from the port of the head for feeding water for treatment with the inlet channel when the water-treatment cartridge is installed in the head of the water-treatment device (col. 3, lines 28-29);
Claim 37:  A water-treatment device comprising
a head 4 comprising
a port 34 for feeding water for treatment and a port 48, 50 for discharging water after treatment,
a water-treatment cartridge (Abstract, Figs. 1-4) comprising
a first inlet channel 35 for feeding water for treatment to the water-treatment cartridge in a fluid communication with the port of the head for feeding water for treatment to the water-treatment cartridge, and an outlet channel for discharging water after treatment from the water-treatment cartridge in a fluid communication with the port for discharging water after treatment from the water-treatment cartridge (claims 24 and 32 analyses),
at least one water-treatment bed 98, 100, which the at least one water-treatment bed is in a fluid communication with the outlet channel for feeding water for treatment and with the outlet channel for discharging water after treatment (claims 24 and 32 analyses), 
characterized in that
the water-treatment cartridge comprises orientating means 12, 14, while the head comprises determining means 18, 20 configured for making a flow of water through the inlet channel when the water-treatment cartridge is installed in the head of the water-treatment device (claims 24 and 32 analyses);	
Claims 27 and 40:  The water-treatment cartridge characterized in that it contains one water-treatment bed (Fig. 3, where the language is inclusive or open-ended such that one can interpret one water-treatment bed as at least one water treatment bed; alternately, one can view the combination of filters as a water-treatment bed); 
	Claim 28:  The water-treatment cartridge characterized in that it comprises a first bed 98 for the first treatment of water and a second bed 100 for the second treatment of water, wherein the first bed is in a fluid communication with the inlet channel for feeding water for treatment, while the second bed is in a fluid communication with the first bed for the first treatment of water and the outlet channel for discharging water after treatment (col. 5, lines 14-36; Fig. 3);
	Claim 29: The water-treatment cartridge characterized in that the water-treatment beds are selected independently from a filtering bed, a water hardness adjustment bed, a water-enrichment bed, a water pH adjustment bed and a biological treatment bed (col. 5, lines 14-36; Fig. 3, where at least filtering and biological treatment (bactericide) is disclosed);
	Claim 33:  The head of the water-treatment device is characterized in that the port 34 for feeding water for treatment to the water-treatment cartridge and the port 48 for discharging water after treatment from the water-treatment cartridge are arranged in the seat of the head of the water-treatment device (col. 3, lines 50-60; col. 5, lines 36-44; Fig. 1);
Claim 34: The head of the water-treatment device is characterized in that the port 34 for feeding water for treatment to the water-treatment cartridge is arranged on the side of the seat, while the port 48 for discharging water after treatment from the water-treatment cartridge is arranged at the bottom of the seat (col. 3, lines 50-60; col. 5, lines 36-44; Fig. 1);
Claim 38:  The water-treatment device is characterized in that the port 34 for feeding water for treatment and the port 48 for discharging water after treatment from the water-treatment cartridge are arranged in the seat in the head 4 of the water-treatment device, and the inlet channel 35 and the outlet channel 49 are arranged on the neck of the body of the water-treatment cartridge (col. 3, lines 50-60; col. 5, lines 36-44; Fig. 1);
Claim 39:  The water-treatment device characterized in that the port 34 for feeding water for treatment is arranged on the side of the seat and the port 48 for discharging water after treatment is arranged at the bottom of the seat, while the outlet channel is arranged on the face of the neck, whereas the inlet channel is arranged on the side of the neck of the body of the water-treatment cartridge (col. 3, lines 50-60; col. 5, lines 36-44; Fig. 1);
Claim 41:  The water-treatment device characterized in that the water-treatment cartridge comprises a first bed 98 for the first treatment of water and a second bed 100 for the second treatment of water, wherein the first bed is in a fluid communication with the inlet channel for feeding water for treatment, while the second bed is in a fluid communication with the first bed  for the first treatment of water and the outlet channel for discharging water after treatment (col. 5, lines 14-36; Fig. 3); and
Claim 42: The water-treatment device characterized in that the water-treatment beds are selected independently from a filtering bed, a water hardness adjustment bed, a water-enrichment bed, a water pH adjustment bed and a biological treatment bed (col. 5, lines 14-36; Fig. 3, where at least filtering and biological treatment (bactericide) are disclosed).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.  The inventive entity for a particular application is based on some contribution to at least one of the claims made by each of the named inventors.  MPEP §2137.01.
Claim 43 is rejected under 35 U.S.C. 103 as being unpatentable over Pennington (US20140027361), as applied to claim 42 above, in view of McGibbon et al. (US20150321926) 
Regarding claim 43, Pennington discloses a water-treatment device according to claim 42, except characterized in that the first water-treatment bed is a water-hardness adjustment bed, while the second water-treatment bed is a filtering bed.

McGibbon et al. (McGibbon) discloses media cartridges that have adjustable bypasses, and systems and methods that use them with aspects that include an adjustable bypass filter cartridge where a treated stream and an adjusted non-treated stream combine prior to post-filtration and the percentage or ratio of treated the and the non-treated water is adjustable at the time of installation from the outside of the filter cartridge with a known or predictable level of bypass (Abstract).  Another aspect is a beverage preparation system comprising: an ion exchange cartridge disclosed herein wherein the ion-exchange resin comprises a weak acid cation (WAC) exchange resin; and wherein the desired bypass flow amount is effective to provide water having a desired hardness ([0010]).
One can adjust a cartridge to meet the needs of a wide variety of end uses ([0019]).  For example, the cartridges allow an end user to dial in a hardness to a desired specification while also removing any residual chlorine, taste and odor from all of the water (Id.).  Of course, one can employ multiple cartridges where each cartridge serves different purposes ([0039]-[0041]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include differently configured treatment beds as claimed, such as where the first water-treatment bed is a water-hardness adjustment bed while the second water-treatment bed is a filtering bed, to allow greater control in filtering effectiveness, where particulate matter, microorganisms as well as water hardness can be simultaneously addressed (Magnusson, col. 5, lines 14-35) and because a specified level of water hardness is desired in some circumstances (McGibbon, [0003], [0010]).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Bassett et al. (Bassett; US20050067342) discloses a valve assembly for use in conjunction with a replaceable filter cartridge system where the valve assembly includes a head member having an interior valve chamber defining a central axis, and inlet and outlet passages extending parallel to and communicating with the interior valve chamber (Abstract).  Filter assembly 10 is configured for use in conjunction with a fluid processing system that includes an inlet conduit 12 for delivering unfiltered process fluid into the filter assembly and an outlet conduit 14 for delivering filtered process fluid from the filter assembly 10 ([0071]).  
Bassett anticipates independent claims 24, 32 and 37 and also addresses dependent claims 33, 34, 38 and 39 with respect to the outlet channel arranged at the bottom of a seat.  
Examiner recommends that Applicant carefully review each identified reference and all objections/rejections before responding to this office action to properly advance the case in light of the pertinent objections/rejections and the prior art.  With respect to the patentability analysis, Examiner has attempted to claim map to one or more of the most suitable structures or portions of a reference.  However, with respect to all OAs, Examiner notes that citations to specific pages, columns, paragraphs, lines, figures or reference numerals, in any prior art or evidentiary reference, and any interpretation of such references, should not be considered to be limiting in any way.  A reference is relevant for all it contains and may be relied upon for all that it would have reasonably disclosed and/or suggested to one having ordinary skill in the art.  The use of publications and patents as references is not limited to what one or more applicant/inventor/patentee describes as their own inventions or to the problems with which they are concerned.  They are part of the literature of the art, relevant for all they contain.  MPEP §2123.
Examiner further recommends that for any substantive claim amendments made in response to this Office Action, or to otherwise advance prosecution, or for any remarks concerning support for added subject matter or claim priority, that Applicant include either a pinpoint citation to the original Specification (i.e. page and/or paragraph and/or line number and/or figure number) to indicate where Applicant is drawing support for such amendment or remarks, or a clear explanation indicating why the particular limitation is implicit or inherent to the original disclosure.
Electronic Inquiries
Any inquiry concerning this communication or an earlier communications from the examiner should be directed to Hayden Brewster whose telephone number is (571) 270-1065.  The examiner can normally be reached M-Th 9 AM - 4 PM.
Alternatively, to contact the examiner, Applicant may send a communication, via e-mail or fax.  Examiner’s direct fax number is: (571) 270-2065.  Examiner's official e-mail address is: "Hayden.Brewster@uspto.gov."  However, since e-mail communication may not be secure, Examiner will not respond to a substantive e-mail unless Applicant’s communication is in accordance with the provisions of MPEP §502.03 & related sections that discuss the required Authorization for Internet Communication (AIC).  Nonetheless, all substantive communications will be made of record in Applicant’s file.  
To facilitate the Internet communication authorization process, Applicant may file an appropriate letter, or may complete the USPTO SB439 fillable form available at https://www.uspto.gov/sites/default/files/documents/sb0439.pdf, preferably in advance of any substantive e-mail communication.  Since one may use an electronic signature with this particular form, Applicant is encouraged to file this form via the Office’s system for electronic filing of patent correspondence (i.e., the electronic filing system (EFS-Web)).  Otherwise, a handwritten signature is required.  In addition to EFS-web, Applicant can submit their Internet authorization request via US Postal Service, USPTO Customer Service Window, or Central Fax.  Examiner can also provide a one-time oral authorization, but this will only apply to video conferencing.  It is improper to request Internet Authorization via e-mail.
Examiner interviews are available via telephone, in-person, and via video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) form available at http://www.uspto.gov/interviewpractice, or Applicant may call Examiner, if preferable.  Applicant can access a general list of patent application forms at either https://www.uspto.gov/patent/forms/forms-patent-applications-filed-or-after-september-16-2012  (applications filed on or after September 16, 2012) or https://www.uspto.gov/patent/forms/forms  (applications filed before September 16, 2012).  Note that the language in an AIR form is not a substitute for the requirements of an AIC, where appropriate.  The mere filing of an Applicant Initiated Interview Request Form (PTOL-413A) or a Letter Requesting Interview with Examiner, in EFS-Web, may not apprise Examiner of such a request in a timely manner.  
If attempts to reach the Examiner are unsuccessful, Applicant may reach Examiner’s supervisor, Bobby Ramdhanie at 571-270-3240.  The central fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HAYDEN BREWSTER/
Examiner, Art Unit 1779